El Juez Presidente Se. Heenandez,
emitió la opinión del tribunal.
La presente solicitud de certiorari ha sido presentada por Agustín Hernández Mena en 1 de mayo corriente para que revisemos los procedimientos de la Corte de Distrito de Maya-güez en recurso de apelación contra sentencia que dictó la corte municipal del mismo nombre en juicio ante ella seguido por Agustín Hernández Mena contra Avelino Martínez Mercado en cobro de $500, anulándose mediante dicha revisión las órdenes dictadas por la referida Corte de Distrito de Mayagüez en 10 de febrero y 18 de agosto de 1913.
Por la primera de dichas órdenes, o sea por la de 10 de febrero de 1913, la Corte de Distrito de Mayagüez declaró sin lugar una moción presentada por Hernández Mena soli-citando se dictara una orden por la que fuera declarado nulo e ineficaz el escrito del abogado Don José Benet apelando contra la sentencia que en 29 de julio de 1912 dictó la Corte Municipal de Mayagüez; y por la segunda orden, o sea, por la *519de 18 de agosto de 1913, la misma Corte de Distrito de Maya-güez declaró con lugar una moción del abogado José Benet a nombre de Manuel Martínez Mercado en qne solicitaba la nnlidacl de todo lo aetnado en el caso a partir del día 3 de junio de 1912 en qne falleció el demandado Avelino Mar-tínez Mercado.
Aparece del récord qne la Corte Municipal de Mayagüez dictó en el juicio de qne se trata, sentencia qne copiada a la letra dice así:
“Hoy 29 de julio de 1912, se llamó esta cansa para juicio. Com-pareció el demandante sin que compareciera el demandado; el de-mandante introdujo su prueba documental y testifical, se procedió al examen de los testigos presentados, haciendo luego el demandante las argumentaciones consiguientes.
“La corte, vista y oida la prueba presentada y las alegaciones del demandante, declara con lugar la demanda y en su consecuencia condena al demandado Avelino Martínez Mercado, a que pague al demandante Agustín Hernández Mena la cantidad de quinientos dollars reclamados y las costas; librándose al marshal mandamiento para la ejecución de esta sentencia. Mayagüez, P. R., julio 29 de 1912. (Firmado) G-. H. Moscoso, juez municipal.”
Contra dicba sentencia fné interpuesto recurso de apela-ción en los siguientes términos:
“Al secretario de la corte y al demandante Agustín Hernández Mena:
“Por la presente notifico a ustedes que no estando conforme con la sentencia dictada en este caso el día 29 de julio último por esta corte, apelo de la misma para ante la Corte de Distrito de Mayagüez. Mayagüez, P. R., agosto 1 de 1912. (Firmado) José Benet, abogado del demandado.”
Alega Agustín Hernández Mena, para sostener el recurso de certiorari, que ante la Corte Municipal de Mayagüez se justificó antes de procederse a la celebración del juicio, que el demandado Avelino Martínez Mercado había ya fallecido desde el día 3 de junio de 1912, sin -ascendientes ni deseen-*520dientes, dejando como parientes más próximos varios her-manos, entre éstos Manuel Martínez Mercado quien así lo declaró, y que no habiéndose ordenado que continuara la ac-ción contra el representante o sucesor del muerto, según ordena el artículo 69 de la Ley de Enjuiciamiento Civil, el abogado José Benet no ha podido ser parte para interponer el recurso de apelación a -nombre de Manuel Martínez Mercado ni tampoco ha tenido personalidad para gestionar la nulidad del procedimiento.
Siendo como es cierto, pues está comprobado en los autos, que Ávelino Martínez Mercado falleció en 3 de junio de 1912, que la Corte Municipal de Mayagüez tuvo conocimiento de ello por declaración de Manuel Martínez Mercado, hermano del demandado, prestada a instancia del demandante Agus-tín Hernández Mena, y que no obstante el fallecimiento del demandado se celebró el juicio hasta dictarse sentencia con-denatoria contra él en vez de continuarse la acción contra el representante o sucesor del muerto, según ordena el artículo 69 del Código de Enjuiciamiento Civil, es claro que el abogado José Benet carecía de personalidad para interponer recurso de apelación contra dicha sentencia, ya obrara en nombre de Avelino Martínez Mercado, fallecido, ya a nombre de Manuel Martínez Mercado, quien por orden judicial no había sustituido a su hermano difunto, siendo igualmente claro que la sentencia apelada adolece de vicio de nulidad por incumplimiento del artículo ya citado del Código de Enjuiciamiento Civil, si bien Manuel Martínez Mercado no pudiera gestionar en el recurso de apelación la declaratoria de esa nulidad. Véase el caso Pérez v. Soto et al., decidido en 6 de abril, 1914.
Sin embargo de lo que dejamos expuesto, no nos sentimos inclinados a declarar con lugar las pretensiones de nulidad formuladas en su petición por Agustín Hernández Mena.
Al resolver en 25 de febrero último recurso de certiorari de Espada v. Sepúlveda, Juez de Distrito, dijimos:
“A menos que así se disponga por el estatuto, el auto de certio-rari cuando se usa para corregir los procedimientos de una corte iníe-
*521rior, no es de procedencia obligatoria (writ of right), sino que debe espedirse sólo criando se demuestra a la corte una causa especial para ello, y la corte está investida de discreción judicial para concederlo o rehusarlo según lo requiera la justicia en cada caso. Este prin-cipio expuesto en la forma que antecede en 6 Cyc., 748, está soste-nido por muchas decisiones de Arkansas, California, Florida, Illinois, Louisiana, etc., y esta misma Corte Suprema de Puerto Rico lo ha aplicado en varias ocasiones entre otras en los casos de Polo v. Domínguez, 15 D. P. R., 609; Torres v. Gill, Juez de Distrito, 17 D. P. R., 40, y, especialmente, en el de Argüelles v. Rossy, Juez de Distrito, decidido el 7 de noviembre de 1913.”
En el presente caso ocurre que la sentencia de la Corte Municipal ele Mayagüez de 29 de Julio de 1912 fné dictada con infracción del artículo 69 del Código de Enjuiciamiento Civil, siendo abiertamente nula por falta de audiencia del demandado Avelino Martínez Mercado que ya babía fallecido, y de su sucesión; que la Corte de Distrito de Mayagüez pro-cedió con razón derecha al declarar esa nulidad; que aunque Manuel Martínez Mercado no había sido parte en el juicio, podía ser parte interesada en la sentencia pronunciada como hermano del demandado fallecido sin ascendientes ni descen-dientes, y que la petición de certiorari formulada en 1 de mayo corriente ha sido muy tardía en atención a haber trans-currido ocho meses desde que se declaró la nulidad.
Bajo las circunstancias que concurren en el presente caso, haciendo aplicación del principio anteriormente consignado no nos sentimos inclinados a conceder el remedio solicitado por Agustín Plernández Mena, y por el contrario, dentro de nuestra discreción judicial lo denegamos por exigirlo así la justicia.
Debe anularse el auto de certiorari expedido y comuni-carse así a la Corte de Distrito de Mayagüez con devolución de actuaciones a los fines procedentes.

Desestimada la solicitud y denegada la expe-dición del mandamiento.

*522■ Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. IíutcMson no intervino en la reso-lución de este caso.